Citation Nr: 1133930	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-25 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for herniated disc of the lumbar spine, to include as due to service-connected diabetes mellitus.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1965 to November 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from November 2002, January 2004, and April 2008 decisions by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in August 2010.  A videoconference hearing before the undersigned was held in April 2011.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's hypertension was not present in service or until many years after service, and there is no competent evidence that any current hypertension is causally or etiologically related to, or aggravated by service-connected diabetes mellitus.  

2.  A chronic back disability was not present in service or until many years after service, and there is no competent medical evidence that any current low back disability is related to service or causally or etiologically related to, or aggravated by service-connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The Veteran does not have arterial hypertension due to disease or injury which was incurred in or aggravated by service, nor is any current hypertension proximately due to or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

2.  The Veteran does not have a back disability due to disease or injury which was incurred in or aggravated by service, nor is any current hypertension proximately due to or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Concerning the issues addressed in this decision, the notification obligations were accomplished by way of letters from the RO to the Veteran dated in March 2002 (low back), and February and April 2003 (hypertension).  Additionally, the claims were readjudicated and supplemental statements of the case (SSOC) were promulgated in July 2009.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records and all VA and private medical records were obtained and associated with the claims file.  Additional evidence was also received from the Social Security Administration (SSA) in January 2009, and associated with the claims file.  In addition, the Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in April 2011.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis or cardiovascular-renal disease, including hypertension are manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  



Background & Analysis

The Veteran contends that his hypertension and low back disability are related to service or, in the alternative, due to or caused by his service-connected diabetes mellitus.  At the videoconference hearing, the Veteran testified that he injured his back when he slipped and fell on rails in Vietnam, and said that he has had chronic low back problems ever since.  He said that he was treated by a medic and given medication, but was not sure whether it was documented in his service treatment records.  (T p. 3-4).  He also testified that his hypertension was diagnosed after his diabetes mellitus and believes that it was caused by his diabetes mellitus.  However, the Veteran has not provided any competent evidence to support that belief.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

The issues in this case do not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The etiology of the Veteran's disabilities may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Historically, the service treatment records do not show any treatment for a back injury in service.  The service records showed that the Veteran was seen for "sore back muscles" in June 1965, and that he was given ointment and returned to duty.  The Veteran was treated for right knee pain after he fell on "PSP" in Vietnam in August 1967, but does not show any complaints or findings for any back problems at that time.  There was some swelling, pain and tenderness but no instability in the knee.  The Veteran was also seen in August 1967 for left hip pain radiating down the posterior aspect of the left leg, which he reported had been present for several months.  The records showed no numbness or tingling in the left leg, and that his pain was located over the left femoral head and not in the mid back area.  There was no back pain on straight leg raising and x-ray studies of the left hip were negative.  The impression was low back strain.  The service records showed no further complaints, treatment, abnormalities or diagnosis referable to any left hip or any back problems in service.  

On a Report of Medical History for service separation in November 1967, the Veteran made no mention of a back injury and specifically denied any history of recurrent back pain, lameness, or arthritic pain, and no pertinent abnormalities were noted on examination.  

Other than a reported history of back pain for "some time" when seen by VA on an outpatient basis in May 1981, there was no evidence of any complaints, treatment, abnormalities or diagnosis for any back problems until 1998.  

A letter from a private physician who evaluated the Veteran for a State disability determination in March 1998, indicated that the Veteran reported that he injured his back in 1996, and that he later aggravated it in an automobile accident in February 1997.  An MRI at that time showed a bulging disc at the L3-4 level and degenerative changes at the L4-5 level with impingement of the L5 root.  

On VA examination in January 1999, the Veteran reported that he injured his lower back in an on-the-job accident in 1997, and reinjured his back in an automobile accident in February 1997.  The Veteran reported the same history of a low back injury when seen by VA on an outpatient basis in October 1999.  An undated letter from a private treating physician, received in April 2002, showed that the Veteran was treated for back, right shoulder, left wrist and bilateral knee problems from a job related slip and fall injury in August 1997, and indicated that he was totally disabled.  

Parenthetically, the evidence showed that the Veteran has been unemployed due to back and lower extremity problems since 1997, and that he was awarded Social Security Disability compensation in April 1999.  

Concerning the Veteran's allegations that he injured his back when he fell on rails in Vietnam in 1967, and that he has had chronic problems ever since, the Board finds that he is not reliable historian and that his assertions are self-serving and inconsistent with his prior statements made in conjunction with a claim for workman's compensation in 1997.  As noted above, the service records do not show any reported back injury or treatment for back problems due to trauma in service.  While the records showed that the Veteran was treated for "sore back muscles" in 1965, and for left hip pain, which was diagnosed as low back strain in 1967, there was no mention of any specific injury on either occasion.  On the latter occasion, not only did the Veteran not describe any back problems, but the clinical findings indicated specifically that there were no back symptoms or abnormalities.  Furthermore, the Veteran specifically denied any history of recurrent back pain, lameness, or arthritic pain on a Report of Medical History for service separation in November 1967, and no pertinent abnormalities were noted on examination at that time.  

Additionally, the Veteran made no mention of any back problems on his original application for VA compensation benefits received in December 1967, or on his claim relating to Agent Orange exposure in June 1980.  On VA Agent Orange examination in August 1980, the Veteran denied any history of illness in service, and said that he fell and fractured his skull in November 1979.  Significantly, while Veteran reported that he fell on iron railings and hurt his legs, he did not report any injury to his back nor did he describe any low back problems, and no pertinent abnormalities were noted on examination.  While the Veteran did report a history of back pain for "some time" when seen by VA on an outpatient basis in May 1981, he did not report any specific back injury nor did he relate his back problems to service.  In fact, in August 1991, the Veteran continued to specifically deny any history of a back injury.  (See August 1991 private treatment note).  

That the Veteran would suffer from chronic back problems since an alleged back injury only a few months before his discharge from service, but deny any history of recurrent back problems at the time of his service separation examination, and make no mention of any such problems on his original claim for VA compensation benefits immediately after his release from service is not believable.  Given the facts in this case, the Board finds that the Veteran is not a reliable historian and that his assertions regarding his medical history are not credible.  Furthermore, the Veteran has not provided any competent evidence to support his assertions that his back problems are related to any incident in service or to his service-connected diabetes mellitus.  

Concerning his "sore back muscles" and low back strain in service, the fact that the Veteran specifically denied any history of recurrent back problems and was not shown to have any pertinent abnormalities at the time of his service separation examination in November 1967, and did not report any back problems at the time of his initial claim for VA compensation in December 1967, or on a subsequent claim in June 1980, establishes that any muscle strain he experienced in service was acute and transitory and resolved without residual disability.  Moreover, there is no competent evidence showing diabetes caused or aggravated any back disorder.  

Given the lack of any evidence of a back injury or any objective findings of a back disability other than a non-traumatic muscle strain in service, the Veteran's specific denial of any recurrent back problems at the time of service discharge, and the absence of any objective findings or diagnosis referable to any back problems until an industrial injury in 1997, some 30 years after service, with no competent evidence linking current disability to service or service connected disability, the Board finds no basis for a favorable disposition of the Veteran's claim.  

Concerning the claim of service connection for hypertension, the service records are completely silent for any pertinent abnormalities or evidence of hypertension in service or until many years thereafter.  The Veteran's blood pressure at service enlistment and at separation was 112/60 and 120/70, respectively.  

The first evidence of hypertension was shown on a private hospital report dated in November 1997.  Additional hospital reports showed that the Veteran was not a diabetic at that time.  The evidence showed that the Veteran was started on hypertensive medication in or around November 1998.  The first evidence of any signs or symptoms of diabetes was shown on a private emergency room report, dated in August 1999.  The records showed that the Veteran was seen for a yeast infection and was found to have elevated blood sugar levels on diagnostic testing.  He was given five units of regular insulin and his sugar levels decreased precipitously.  The Veteran returned the following day when he could not see his private physician, and was again found to have elevated blood sugar levels.  He was given five units of insulin, but this time his sugar levels decreased only a small amount.  The diagnosis at that time was new onset diabetes.  

In May 2006, the Veteran was examined by VA, in part, to determine the etiology of his hypertension.  The examiner indicated that he reviewed the Veteran's medical records and opined that his hypertension pre-dated the onset of his diabetes mellitus and was not related to his diabetes.  

In this case, the Board finds the probative evidence of record clearly supports the VA opinion that the Veteran's hypertension pre-dated the onset of his diabetes mellitus by some two years and, therefore, could not have been due to or caused by his diabetes.  Moreover the Veteran has presented no competent medical evidence to dispute the VA opinion and no competent evidence has been presented showing hypertension to have been aggravated by diabetes.  

While the Veteran believes that his hypertension is related to his service-connected diabetes, he has not presented any competent evidence to support his assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Secondary service connection requires evidence of a current disability that is shown to be proximately due to, aggravated by, or the result of a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Inasmuch as there is no evidence of hypertension or any other cardiovascular problems or abnormalities in service or until many years thereafter, and no competent medical evidence suggesting an etiological relationship between the Veteran's current hypertension and his service-connected diabetes mellitus, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus is denied.  

Service connection for herniated disc of the lumbar spine, to include as due to service-connected diabetes mellitus is denied.  


REMAND

Concerning the claim for TDIU, the Veteran was granted service connection for PTSD and assigned a 50 percent evaluation by the RO in January 2011, based on the findings and opinion rendered on VA psychiatric examination in January 2011.  However, the RO failed to consider the Veteran's claim for TDIU in light of this additional disability.  

In addition, the Veteran's other service-connected disabilities have not been evaluated in several years.  Thus, additional development as set out below should be accomplished.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be scheduled for VA neurological and psychiatric examinations to determine the current severity of his service-connected diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy and his PTSD.  All indicated tests are to be performed.  The claims file should be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the report.  

The examiners should discuss the severity of the Veteran's diabetes mellitus, including his bilateral upper and lower extremity neuropathy and his PTSD, and comment on how any associated residuals or manifestations impact on his employability.  The examiners should opine, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, as to whether it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


